DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Flynn, et al. (US 2015/0367144 A1).
With respect to Claim 1, Flynn teaches a method for a computer system to perform radiotherapy treatment planning based on treatment delivery efficiency (Abstract, Paragraphs 96, 97, 106, and throughout disclosure), wherein the method comprises: 
configuring at least one dosimetric planning objective (desired dose delivery) for a subject requiring radiotherapy treatment, configuring at least one non-dosimetric planning objective (at least delivery/dwell times and emission angles) associated with efficiency of treatment delivery to the subject using a treatment machine, and generating a set of multiple treatment plan variants based on the at least one dosimetric planning objective and at least one non-dosimetric planning objective (Paragraphs 112-118, 121-127, 138-139, 151-152, 159, 170, and 262);
identifying, from the set of multiple treatment plan variants, a first treatment plan associated with a first tradeoff (between dose delivery/conformity and one or both of at least delivery/dwell times and emission angles) among the at least one dosimetric planning objective and the at least one non-dosimetric planning objective, and a second treatment plan associated with a second tradeoff that varies in value/ratio from the first tradeoff, wherein the second treatment plan is associated with improved efficiency of treatment delivery compared to the first treatment plan (Paragraphs 106, 130-132, 140, 155, and 214).
With respect to Claim 2, Flynn further teaches that configuring the at least one non-dosimetric planning objective comprises: configuring the at least one non-dosimetric objective based on one or more of the following parameters: treatment delivery duration, monitor unit, dose rate modulation level, allowed range of angles for a machine axis, and number of treatment fields (Paragraphs 112-118, 138-139, 151-152, 159, 170, 262).
With respect to Claim 3, Flynn further teaches that generating the set of multiple treatment plan variants comprises: generating the set of multiple treatment plan variants that are associated with respective levels of efficiency in the form of treatment delivery durations (Paragraphs 96, 97, 106, 112-118, 138, and 214). 
With respect to Claim 6, Flynn further teaches that generating the set of multiple treatment plan variants comprises generating a balanced treatment plan based on an equal tradeoff among the at least one dosimetric planning objective and at least one non-dosimetric planning objective and generating the set of multiple treatment plan variants based on the balanced treatment plan (Paragraphs 119, 127, 140, 159, and 170).
With respect to Claim 7, Flynn further teaches that identifying the second treatment plan comprises constructing a Pareto surface based on the set of multiple treatment plan variants, being Pareto-optimal treatment plans, and starting from a point representing the first treatment plan on the Pareto surface, navigating the Pareto surface to identify the second treatment plan associated with the improved efficiency of treatment delivery (Paragraphs 119, 127, and 140).
With respect to Claim 8, Flynn teaches a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system (e.g. 5101; see Paragraph 283), cause the processor to perform a method of radiotherapy treatment planning based on treatment delivery efficiency (Abstract and Paragraphs 96, 97, 106, and throughout disclosure)), wherein the method comprises:
configuring at least one dosimetric planning objective (desired dose delivery) for a subject requiring radiotherapy treatment, configuring at least one non-dosimetric planning objective (at least delivery/dwell times and emission angles) associated with efficiency of treatment delivery to the subject using a treatment machine, and generating a set of multiple treatment plan variants based on the at least one dosimetric planning objective and at least one non-dosimetric planning objective (Paragraphs 112-118, 121-127, 138-139, 151-152, 159, 170, and 262);
identifying, from the set of multiple treatment plan variants, a first treatment plan associated with a first tradeoff (between dose delivery/conformity and one or both of at least delivery/dwell times and emission angles) among the at least one dosimetric planning objective and the at least one non-dosimetric planning objective, and a second treatment plan associated with a second tradeoff that varies in value/ratio from the first tradeoff, wherein the second treatment plan is associated with improved efficiency of treatment delivery compared to the first treatment plan (Paragraphs 106, 130-132, 140, 155, and 214).
With respect to Claim 9, Flynn further teaches that configuring the at least one non-dosimetric planning objective comprises: configuring the at least one non-dosimetric objective based on one or more of the following parameters: treatment delivery duration, monitor unit, dose rate modulation level, allowed range of angles for a machine axis, and number of treatment fields (Paragraphs 112-118, 138-139, 151-152, 159, 170, 262).
With respect to Claim 10, Flynn further teaches that generating the set of multiple treatment plan variants comprises: generating the set of multiple treatment plan variants that are associated with respective levels of efficiency in the form of treatment delivery durations (Paragraphs 96, 97, 106, 112-118, 138, and 214). 
With respect to Claim 13, Flynn further teaches that generating the set of multiple treatment plan variants comprises generating a balanced treatment plan based on an equal tradeoff among the at least one dosimetric planning objective and at least one non-dosimetric planning objective and generating the set of multiple treatment plan variants based on the balanced treatment plan (Paragraphs 119, 127, 140, 159, and 170).
With respect to Claim 14, Flynn further teaches that identifying the second treatment plan comprises constructing a Pareto surface based on the set of multiple treatment plan variants, being Pareto-optimal treatment plans, and starting from a point representing the first treatment plan on the Pareto surface, navigating the Pareto surface to identify the second treatment plan associated with the improved efficiency of treatment delivery (Paragraphs 119, 127, and 140).
With respect to Claim 15, Flynn teaches a computer system (e.g. 5101), comprising a processor and a non-transitory computer-readable medium having stored thereon instructions (Paragraph 283) that, when executed by the processor, cause the processor to carry out the instruction steps of: 
configuring at least one dosimetric planning objective (desired dose delivery) for a subject requiring radiotherapy treatment, configuring at least one non-dosimetric planning objective (at least delivery/dwell times and emission angles) associated with efficiency of treatment delivery to the subject using a treatment machine, and generating a set of multiple treatment plan variants based on the at least one dosimetric planning objective and at least one non-dosimetric planning objective (Paragraphs 112-118, 121-127, 138-139, 151-152, 159, 170, and 262);
identifying, from the set of multiple treatment plan variants, a first treatment plan associated with a first tradeoff (between dose delivery/conformity and one or both of at least delivery/dwell times and emission angles) among the at least one dosimetric planning objective and the at least one non-dosimetric planning objective, and a second treatment plan associated with a second tradeoff that varies in value/ratio from the first tradeoff, wherein the second treatment plan is associated with improved efficiency of treatment delivery compared to the first treatment plan (Paragraphs 106, 130-132, 140, 155, and 214).
With respect to Claim 16, Flynn further teaches that configuring the at least one non-dosimetric planning objective comprises: configuring the at least one non-dosimetric objective based on one or more of the following parameters: treatment delivery duration, monitor unit, dose rate modulation level, allowed range of angles for a machine axis, and number of treatment fields (Paragraphs 112-118, 138-139, 151-152, 159, 170, 262).
With respect to Claim 17, Flynn further teaches that generating the set of multiple treatment plan variants comprises: generating the set of multiple treatment plan variants that are associated with respective levels of efficiency in the form of treatment delivery durations (Paragraphs 96, 97, 106, 112-118, 138, and 214). 
With respect to Claim 20, Flynn further teaches that generating the set of multiple treatment plan variants comprises generating a balanced treatment plan based on an equal tradeoff among the at least one dosimetric planning objective and at least one non-dosimetric planning objective and generating the set of multiple treatment plan variants based on the balanced treatment plan (Paragraphs 119, 127, 140, 159, and 170).
With respect to Claim 21, Flynn further teaches that identifying the second treatment plan comprises constructing a Pareto surface based on the set of multiple treatment plan variants, being Pareto-optimal treatment plans, and starting from a point representing the first treatment plan on the Pareto surface, navigating the Pareto surface to identify the second treatment plan associated with the improved efficiency of treatment delivery (Paragraphs 119, 127, and 140).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, as recited above, in view of U.S. Patent Application Publication to Sheng (US 2018/0280725 A1).
With respect to Claims 4, 11, and 18, Flynn teaches most of the elements of the claimed invention, including varying treatment plans by scaling dose and delivery parameters, but does not specifically recite scaling one of dose speed limit, gantry speed limit, and collimator leaf speed limit to vary VMAT treatment plans.
Sheng teaches a treatment planning program designed to create multiple treatment plan choices that reach a tradeoff value through scaling quality and efficiency parameters (Paragraphs 60-62), and further teaches that generating the set of multiple treatment plan variants comprises: generating, for treatment delivery based on volumetric modulated arc therapy (VMAT), the set of multiple treatment plan variants by varying/scaling dose speed limit and/or gantry speed limit (Paragraph 62).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to utilize the fast and accurate radiation therapy planning method of Flynn for adjusting the specific parameters of a VMAT therapy, as suggested by Sheng (Paragraphs 60-62), thereby providing a highly optimized therapy plan for VMAT therapy that can be tailored to individual goals and/or patients, as suggested by the combined teachings of Flynn and Sheng.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, as recited above, in view of U.S. Patent Application Publication to Isola, et al/ (US 2017/0189715 A1).
With respect to Claims 5, 12, and 19, Flynn teaches most of the elements of the claimed invention, including varying treatment plans by scaling dose and delivery parameters, but does not specifically recite varying/scaling an IMRT fluence smoothing parameter.
Isola teaches a treatment planning program designed to create multiple treatment plan choices that reach a tradeoff value through scaling quality and efficiency parameters (Paragraphs 44-55), and further teaches that generating the set of multiple treatment plan variants comprises: generating, for treatment delivery based on intensity modulation radiotherapy treatment (IMRT), the set of multiple treatment plan variants by varying an IMRT fluence smoothing parameter (Paragraphs 9 and 45).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to utilize the fast and accurate radiation therapy planning method of Flynn for adjusting the specific parameters of IMRT therapy, as suggested by Isola (Paragraphs 9 and 45), thereby providing a highly optimized therapy plan for IMRT therapy that can be tailored to individual goals and/or patients, as suggested by the combined teachings of Flynn and Isola.
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 02/23/22, with respect to specification objections have been fully considered and are persuasive.  The specification objections have been overcome by the amendment.
Applicant's arguments filed 02/23/22, with respect to prior art rejections of the claims in view of Flynn, alone or in combination with secondary references, have been fully considered but they are not persuasive. 
With respect to rejections of the claims as being anticipated by, or unpatentable over, Flynn, the Applicant asserts that Flynn does not teach “generating a set of multiple treatment plan variants based on the at least one dosimetric planning objective and the at least one non-dosimetric planning objective”, because Flynn only teaches generating plans based on the dosimetric objective and only measures non-dosimetric objectives (i.e., delivery time) of “already generated treatment plans” (See Applicant Remarks, Page 12, Lines 9-32). The examiner respectfully disagrees.
Flynn teaches configuring a treatment planning system to autogenerate plan variants at specific, desired/known dose amounts delivered (dosimetric objective), as well as at specific, desired/known delivery/dwell times (non-dosimetric objective), and/or at specifically desired/known emission angles (additional non-dosimetric objective). These are the objectives which the system is configured to use as variables for generating said plans  (See Flynn, Paragraphs 115-119, Step 320-342 in Figure 3), said generated plans used for further evaluation by Pareto plot to select the most efficient plan variants by objective tradeoffs between dose conformity and delivery/exposure time per emission angle(s). Applicant asserts that Flynn discloses generating multiple treatment plans based on dose objective “and then generating a corresponding delivery time for each of the multiple treatment plan variants” (Applicant Remarks, Page 12, Lines 20-22), but it is unclear how Applicant considers the simultaneous input/retrieval of plan parameter variables of dose, delivery/dwell time, and/or emission angles to a processor that generates the plan variants causes the plans to be “based on” the dose but not on the delivery/dwell time and/or emission angle. Additionally, Flynn teaches multiple iterations of the generation process to create additional, subsequent new plan variants, and there is nothing in the language of Applicant’s claims, as presently written, that excludes generating the new treatment plan variants from evaluation and adjustment of previously autogenerated plans, each new iteration creating plan variants providing different levels of tradeoff between a dosimetric objective and a time-based (e.g., non-dosimetric) objective per emission angle(s) could also be considered to be generated based on both dosimetric and non-dosimetric objectives. 
In Flynn, the treatment provider can then select an emission-angle-indexed plan variant for the desired treatment efficiency through a comparison of the best tradeoff between the dose delivered and time required of the newly generated plan variants, in the same manner as required by Applicant’s claims 6 and 7, which further describe the processes of Lines 9-15 of Claim 1. Applicant has not identified the steps for, or manner in which, the present invention as claimed requires elements that are different from Flynn (i.e., what does Applicant’s disclosure teach that operates differently than Flynn and in what manner?).
Consequently , Flynn is considered to teach generating multiple treatment plans in a set, wherein each plan within the set is varied based on dose and non-dose (time/angle) objectives for further assessment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        6/6/22